Case: 09-60488     Document: 00511257315          Page: 1    Date Filed: 10/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2010
                                     No. 09-60488
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

PERPETUA RAMIRO PAGALLAMAN, also known as Petty Pagallaman,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097-242-160


Before HIGGINBOTHAM, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Perpetua Ramiro Pagallaman is a native and citizen of the Philippines.
She petitions this court to review the decision of the Board of Immigration
Appeals (BIA), dismissing her appeal from the decision of the Immigration Judge
(IJ) that she is removable and not eligible for discretionary relief from removal.
Pagallaman has waived any challenge to the IJ’s determination that she is
removable and not eligible for cancellation of removal by failing to challenge this
determination in her petition for review. See Soadjede v. Ashcroft, 324 F.3d 830,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60488   Document: 00511257315 Page: 2        Date Filed: 10/07/2010
                                No. 09-60488

833 (5th Cir. 2003). Further, this court lacks jurisdiction to review Pagallaman’s
claims that her procedural due process rights were violated because she failed
to present the claims to the BIA. See 8 U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389
F.3d 132, 137 (5th Cir. 2004).
      Accordingly, the petition for review is DISMISSED FOR LACK OF
JURISDICTION IN PART and DENIED IN PART.




                                        2